                                                                           Case 4:19-mj-00093-CLR Document 1 Filed 12/02/19 Page 1 of 1
                             United States District Court                                                                                  STATEMENT OF PROBABLE CAUSE
                                  Violation Notice                                                                                     (Tor issudnco of an apesl warrant or summons)
     tecattto«Cafei    Votohon NiavrfMif                           OftiCM N*iT» <Pfv)i)       OnctoHo
                                                                                                                     1 slate that on                      , 20 I ^ whUo exorcising my duties as a
     ^9^     9056326                          9P&                                                                  law cntorcnmonl otricenn till! ^         /• -     -*«>.   » . . ol.
                                                                                                                                                                             Distnct      fL _
       YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
     Oei» and Tnto o* Onto>M                         OnenMCn>9«9^>>trR u USC uSWeCode
                                                                                                                    I                r—, \a\Jot^ ov^ C^gi y^nA^iuqW
                                                     W/fn loA.'r/,-:s9P)                                                             "C^.n                      -Vo APrlirg k>\/c-x-Jl^
     Plecfl(rfMMBA                    ^
                                                                                                                                          FiUfi. V . yp 5 yj ^irQ? i                         U. v
                                                                                                                                                            .A-r-^o/         yO/i>--ghrJS?r
              OnvvMA PitsuAl                    L?*j*pe/


                                                                                                                                 ,                -jrw-Cs          ^ -tp Ua^
                                                                                                                                                Tints                  ,2"^ -H
      DEFENDANT INFORMATION j'
                            I f>«on«(
                                                                                                                                                              L-Urpi                 .
     L»9] Ntone                                               fni Nenie                         Ml


     /ua uM/stt                                                kjfh                             aJ
                                                                   Aitr
     cr,                            yj               S&to     io Code                Oeto cf 0v9^


                                                                   3/90^


 X- ° — '•■                                                                                         fc-4
      VEHICLE
     feg No                                                 YikV   Uato/MMol         PASS" Cobr



o-         _^PEARANCE IS REQUIRED
                         r\cww• ric                                    APPEARANCE IS OPTIONAL                o
<                                                                                                            < Tlw (niegoing statement is based upon;
m     A^HiIBo> AiacPecaud. gnj i               j imjsl      8 O lIBoi Bis tfiocAod, yoo imnl paytho
w
   /            i^ipocir tfi cojtl 5m                              loul coUaiBOi tfue or in heu of paymonl   ®            my porsoria! obscivatioo                       mypefsonallnwestigalion
o
  /             IrmrxjcSoni                                        appoar In coivt See irsmoions.
                                                                                                                          Information supplied to rrxi from my fcltow officer's otMcrvatron
>                                                             S _                     Forfoiluro Amounl      >
2                                                                                                                         other (explain above)
                                                                             * S30 Processing Fee            Z
o                  PAY THIS AMOUNT AT                                                                              Oectare under pcnaXyor perjury inal the nronriaLon wucJi I na«e urt tprtn atwa end on Ihe
CO
                 www.cvb.uacourts.gov -                                               Total Collateral Duo   S9.)cn ol Itxi v«lation nolica n Vuo and cotma lo INa twst alntnngmeaoo
                                                                                                             ro
                                                                                                             a
TO
O.
                                               YOUR COURT DATE
                                                                                                             Executed on; chpa(„/afy/i_,
                                                                                                             o
                                                                                                                                     D ale (mnVdd/yyyV)          mcor'valgriolurc
to
                                                                                                             (O
CO
                                                                                                             00.
                                                                                                             ^Prottable cause has been stated for the issuance of a vrvrant
        ftiOnatve        thai I   nemtimi • eror         inJMmt nobca ir fs rd an aonuot of           >
     promha lo «tipaT hi (he NMrne atkt tw
                                        rw tone MvS
                                                mh ffte
                                                    cAm intev^irtd
                                                        mtevtM or  to «1
                                                                      «i let
                                                                         l«u erf I'pf aiifm tmr fm OW          Executed on-
     cflieaiiiJ tfue                       '    ^                  .   1                                                             Dale (mnVcJa/yyyv)        U.S. Magistrate Judge
     X Defendanl SiQnjtora              KaS—ALi                                                               HA2MAT • fU^jrxlous maltool irt«o^r«d w\ indent PASS • 9 to ffled pnttoipto nhclo.
     On^-CVBCc«^                                                                                              CO*. • CtoTiiwoal *fiwk leena*    CfcTV » CtoT??wQtivelWe*Weedkis«leHi


                                                            •9056326*
